 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Cork & Seal Company, Inc. and UnitedSteelworkers of America, AFL-CIO, CLC. Case27-CA-6296January 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon a charge filed on July 25, 1979, by UnitedSteelworkers of America, AFL-CIO, CLC, hereincalled the Union, and duly served on Crown Cork &Seal Company, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 27, issueda complaint and notice of hearing on April 14, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 13, 1979,following a Board election in Case 27-RC-5742, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about April 17, 1979, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 20, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 18, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 21,1979, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent thereaf-ter filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the' Official notice is taken of the record in the representation proceeding. Case27-RC-5742, as the term "record" is defined in Sees 102.68 and 102.69(g) ofthe Board's Rules and Regulations. Series 8, as amended. See LTVElectrosystems. Inc.. 166 NLRB 938 (1967), enfd, 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd. 415 F.2d 26247 NLRB No. 8National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsthat since April 17, 1979, the Union has requested andis requesting it to bargain. However, Respondentcontests the representative status of the Union.In a document dated October 17, 1979, the partiesstipulated the issues presented in the instant case arethe same as those presented in Case 27-RC-5742 andthat neither party has additional evidence to present inthis case. Thus, parties agree that all material issueshave been previously decided and there are no litigableissues of fact requiring a hearing.Review of the record herein, including that in Case27-RC-5742, establishes that on November 15, 1978,the Board denied the Employer's request for review ofthe Regional Director's Decision and Direction ofElection. Pursuant to the Decision and Direction ofElection, an election was held on November 17, 1978,in which the vote was 47 for Petitioner, 1 for theIntervenor, Teamsters Local Union #307, 10 againstthe participating labor organizations, and 15 chal-lenged ballots which were not sufficient to affect theresults of the election.On November 22, 1979, the Employer timely filedobjections to conduct affecting the results of theelection, alleging, in essence, that the paper on whichthe ballots were printed was so thin that it waspossible to see through the ballots, impairing thesecrecy of the ballot, and that union agents and theBoard agents conducting the election engaged inmisconduct during the course of the election.On April 13, 1979, the Acting Regional Directorissued a Supplemental Decision and Certification ofRepresentative overruling Respondent's objectionsand certifying the Union as the exclusive representa-tive. Respondent thereafter filed a request for reviewwhich the Board denied on June 14, 1979.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere litigated in the prior representation proceeding.(5th Cir. 1969); Iniertype Co. v. Penello. 269 F.Supp. 573 (D.C.Va. 1967);Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.: See Pittsburgh Plate Glass Co. v. .L.R.B.. 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Sees. 102.67(f) and 102.69(c).24 CROWN CORK & SEAL COMPANY. INC.In fact, the parties have stipulated and agreed that theissues presented here are the same as those in Case 27-RC-5742 and that no further evidence is required. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant the Mo-tion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a New York corporation with itsprincipal offices located in Worland, Wyoming, whereit is engaged in the manufacture and sale of metalcans. During the past 12 months, Respondent pur-chased and received goods and materials in excess of$50,000 directly from points and places outside theState of Wyoming.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, CLC,is a labor organization within the meaning of Section2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed by Respondent at its Worland, Wyom-ing plant, but excluding office clerical employees,salesmen, guards, professional employees andsupervisors as defined in the Act.2. The certificationOn November 17, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 27, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 13, 1979, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about April 17, 1979, and alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutApril 17, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceApril 17, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognized25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company. Inc., 136 NLRB 785(1962): Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany. 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAWI. Crown Cork & Seal Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO,CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent at its Worland, Wyoming,plant, but excluding office clerical employees, sales-men, guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 13, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 17, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Crown Cork & Seal Company, Inc., Worland, Wyom-ing, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with United Steelworkers of America,AFL-CIO, CLC, as the exclusive bargaining represen-tative of its employees in the following appropriateunit:All production and maintenance employeesemployed by Respondent at its Worland, Wyom-ing plant, but excluding office clerical employees,salesmen, guards, professional employees andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at Respondent's Worland, Wyoming, officecopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 27, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkers of America, AFL-CIO, CLC, as the26 CROWN CORK & SEAL COMPANY, INC.exclusive representative of the employees in thebargaining unit described below.WE WIll. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WI.L, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its Worland,Wyoming plant, but excluding office clericalemployees, salesmen, guards, professional em-ployees and supervisors as defined in the Act.CROWN CORK & SEAL COMPANY, INC.27